Title: James Madison to Thomas W. Griffith, 22 September 1830
From: Madison, James
To: Griffith, Thomas Waters


                        
                            
                                
                            
                            
                                
                                    
                                
                                Sepr 22. 1830
                            
                        
                        I have recd Sir, your letter of the 16th with the printed observations enclosed. I feel the respect due to
                            the friendly sentiments it expresses; but I must decline the task you mark out for me. If I had not already had occasion to
                            make public, my general views of the power of Congs. on the subject of encouraging  Manufactures, and the principles,
                            which ought to regulate the exercise of it, I might now plead my great age; with the addition of a severe attack of
                            Rheumatism, as requiring me not to enter that field of controversy.
                        I can not doubt Sir that this explanation will be satisfactory, and I beg to accept the offer of my respects
                            & my good wishes.
                        
                            
                                
                            
                        
                    